Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 10, 2021

                                      No. 04-21-00243-CV

                                Edythe PRINCE and Jared Prince,
                                          Appellants

                                                 v.

   Sharon L. PETERS, Individually and Sharon Peters Real Estate Inc.; Christopher Russo,
 Individually, and Christopher Russo Home Inspections PLLC: The Agency Austin, Inc., d/b/a
   The Agency San Antonio, n/k/a The Agency Texas, Inc.; Thomas J. Brown; Henry Justin
  Sheppard; Joseph Keresztury; and Timothy Brown AND CityWorth Mortgage LLC and Its
          Successors in Interest; and Dep't of Veterans' Affairs Home Loan Program,
                                           Appellees

                 From the 198th Judicial District Court, Bandera County, Texas
                             Trial Court No. CVOC-XX-XXXXXXX
                         Honorable M. Rex Emerson, Judge Presiding


                                         ORDER

        The clerk’s record was due to be filed with this court on August 9, 2021. See TEX. R.
APP. P. 35.1. After the due date, the Bexar County District Clerk notified this court that
Appellants have not paid the clerk’s fee for preparing the record and Appellants are not entitled
to a free clerk’s record.
        We ORDER Appellants to provide written proof to this court within TEN DAYS of the
date of this order that (1) the clerk’s fee has been paid or arrangements have been made to pay
the clerk’s fee, or (2) Appellants are entitled to appeal without paying the clerk’s fee. See id. R.
20.1.
        If Appellants fail to respond as ordered, this appeal will be dismissed for want of
prosecution. See id. R. 37.3(b).




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court